484 P.2d 1088 (1971)
Lorene WILLIAMS, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6460.
Supreme Court of Nevada.
May 14, 1971.
Robert G. Legakes, Public Defender and Steven L. Godwin, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty., and Charles L. Garner, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
This appeal challenges the sufficiency of the evidence to support the verdict of guilty of grand larceny returned by a jury against the appellant.
It appears that the appellant is really complaining about the weight of the evidence rather than its sufficiency. She argues that there was a discrepancy between the testimony of one of the state's witnesses at the trial and her written statement to the police following the criminal act.
In McGuire v. State, 86 Nev. 262, 468 P.2d 12 (1970), we said: "It is the function of the jury and not the reviewing court to weigh the evidence." See State v. Bourdlais, 70 Nev. 233, 255, 265 P.2d 761 (1954). Where there is substantial evidence in the record to support the verdict of the jury, it will not be overturned by an appellate court." Tellis v. State, 85 Nev. 679, 462 P.2d 526 (1969); Cross v. State, 85 Nev. 580, 460 P.2d 151 (1969); Criswell v. State, 84 Nev. 459, 443 P.2d 552 (1968); Crowe v. State, 84 Nev. 358, 441 P.2d 90 (1968); Henry v. State, 83 Nev. 194, 426 P.2d 791 (1967); Graftenreed v. State, 484 P.2d 720 (Nevada Supreme Court, filed May 13, 1971.)
To restate the evidence contained in this record would serve no purpose. We have considered it and find sufficient facts from which reasonable inferences could be drawn to prove each and every material element of the offense charged.
The judgment of the district court is affirmed. See Pinana v. State, 76 Nev. 274, 352 P.2d 824 (1960).